Title: To Thomas Jefferson from John Harvey, 1 September 1807
From: Harvey, John
To: Jefferson, Thomas


                                                
                            Sir,
                            City of Detroit, 1st. September, 1807.
                        

                        In our former certificate annexed to a Copy of the Petition of the Inhabitants of this Territory for the removal of Governor Hull and Chief Judge Woodward it was stated, that the Original of said Petition was then open for further subscriptions and would soon be transmitted.
                  Intelligence quickly afterwards reached this place of the atrocious outrage committed on the American frigate the Chesepeake. The Citizens constituting the Republican or American interest here, felt but one sentiment, that of avenging the material insult at any hazard and at any sacrafice. They saw the importance of a perfect unanemity of all parties on an occasion of such magnitude. They went indeed so far as to be willing to bury for the present their local grievances and to rally under the existing officers, trusting to what had already been done to make known their , or  to future opppertunity to pursue further measures for redress. At the instance of government for a general meeting, they assembled and passed Resolutions, which you have probably received.—
                  Sorry were the citizens to find a small party, calling themselves federalists and (sad to relate) the particular friends of Governor Hull refuse to unite with the people in the expression of sentiments on so momentous an occasion. This was unexpected, altho’ these persons had been long known as ardent friends of the British government, and the open and intimate associates of British Officers. It was thought they might possess some sense of national honor. But they had the impudence to insult the assembly of the people, whose insults the citizens had too much magnanimity to notice in their Resolves.—
                  Notwithstanding this conduct of the Governors friends, the Citizens in pursuance of their wish for unanimity and concert of action in circumstances so important, deemed it their duty and an Act of patriotism to suspend the Petition a Season. The paper, therefore, was by general consent called in and laid up.
                  Not knowing when an opportunity will offer, that the Petition may again, consistently with sound discretion and duty under present circumstances; be opened for further subscription, it is deemed advisable, that the Original should be forwarded at this time in the condition it was at the period of its suspension.—And this is judged the more necessary, as in case of real danger there seems a propriety that the People of the frontier should have men to lead them, to whom a share of confidence may be attached, and for whom some affection may exist.—
                  In what is now transmitted, you have the sentiments of nine tenths of the inhabitants of this Territory. For it is firmly believed, that if the situation of public affairs had remained unchanged, and the Petition unsuspended, or indeed if it were now to be re-opened for signing,—full that proportion of names would appear. None are ignorant of the reality of our grievances; none would refuse to sign for redress, but from interested or political causes. When the Petition was first framed and made known, violent denunciations were issued against any who should sign it,—nothing less than total ruin in office, reputation and property was threatened;—and even assassination was talked of. A few might have been deterred by these menaces; but none others would have witheld their signatures, except the immediate dependents and courtiers of the Governor and the whole band of Anglo-federalists (which is small) who to a man are as warmly his friends as they are bitter and implacable foes of your political character and the present administration of the General Government.—
                  We are sorry, Sir, to have occasion for these remarks. But we feel, that it would be criminal any longer to withold the knowledge of them from you.—It is a fact, both mortifying and alarming at the present juncture, that the Governor has for a long period past thrown himself into the hands of a faction, dissolute, corrupt and unprincipled, deadly foes of republican government and known friends of the British,—styling themselves federalists, and of the rankest sort, tyrants in principle and in practice,—despisers and revilers of the people,—and to say the least, extremely doubtful in point of patriotism. We are not assured, that they would not unite with a foreign Agressor or with a domestic traitor, if circumstances and prospects were to favor.—With such men, the Governor exclusively associates, on Such he bestows all his favors,—to such he confides the principal places of trust in his gift. With them he feasts and gambles to an extreme,—with them he joins in casting insulting taunts of the “self-stiled patriots,” as he calls the friends of republicanism and the country.—Such men at this moment command the effective force of our militia, and by such men are we to be led to the field if occasion should require;—men in whom there is no public confidence, and for whom no respect or affection exists.—Let one of them be described, as an example, by a reference to facts well known in this country.—
                  
                     Elijah Brush draws nearly all his income as an attorney from Montreal and the Canadas generally. He is the Son-in-law of the British Colonel Commandant of the Militia on the shore opposite this Territory. He is brother-in-law of the noted half-Indian; Captain McKee, a British pensioner, and now the British agent to the Indians in this region, over whom he (McKee) has immense sway,—a most violent and cruel foe of the Americans,—the instigator of Wars, and the murderer of hundreds men, women and children,—among whom was the late Captain Hartshorn of the United States Army.—
                  But the relationship of Brush to such men would be nothing, were he not known to be their bosom friend, their intimate associate, the advocate of their government, the participater of their counsels, and they of his. With them he has a sure refuge at any moment of passing danger, whether from the Indians or the British,—which indeed he keeps as no secret.—This man was Agent for the British at the late Treaty of Swan Creek, where he acted against the United States, and caused no little detriment. His tyrannical principles and conduct in private life, as well as in every public character he sustains we will not describe. Suffice it to say, he is universally detested.—
                  Yet Elijah Brush is made Colonel Commandant of the flower of the Militia of Michigan,—is Treasurer of the Territory, and Attorney General,—the bosom friend of the Governor, his most confidential and constant adviser, the reputed mover of all his actions, and author of all his measures,—insomuch that it has become a usual remark on both shores, that Brush is the real Governor of Michigan. He was principal adviser (with two or three others of similar character) in the late councils with the Indians at Detroit for the purchase of their lands,—while the men of the country, influential with the Indians and friendly to the United States, were neglected. He has been, and is now the principal leader and overseer of the defensive works at this place. in the planning of which his private interest was not forgotten, tho’ at an increased public  expense,—and in conducting the work a world of wanton abuse and insults have been heaped upon the Citizen’s laborers, particularly the friends of American and republicans.—
                  Not only in the military, but in the civil department, have men of the same stamp been preferred, We might describe at length the Cheif Judge of the District Court of  Huron and Detroit, George McDougall, whose appointment to that place astonished the Territory.—But we forbear to swell this communication, already too lengthy, by any more personal descriptions.—
                  Such are the men in the confidence of our Governor,—and such is the unhappy situation of the people at this juncture.—Until the recent alarming transaction of the British, these men, with the Governor and his family, were in habits of the closest intimacy with the British officers, not excepting McKee himself frequently interchanging visits, and feasting and carousing together, both on the American and British territories, in a manner truly indecent and extremely mortifying to every person possessing a Spark of regard for the honor of the United States. If credible information may be relied on, all in the connection have been offered and do expect an asylm in case of extremity of war.—
                  The partial and extraordinary behaviour of the Governor and the whole connection, during the trial, last year, of the British officers who had committed a most daring outrage upon our citizens, can never be forgotten by the people of this country.—
                  It would be endless, Sir, to narrate all the unhappy circumstances and facts, which croud upon our reflection.—Who, Sir, can serve with any pleasure or satisfaction under the command of such Men? Who can march to battle cheerfully, or indeed without sensations the most gloomy and painful, under leaders of this description,—leaders distrusted and detested, inimical to the principles of the American government,—and with a Snug retreat ready to receive them in extremity, from whence they may look forth and smile at the distruction of those who have no mercy to expect either from the Savage or from the Britons.
                  We rest assured in the persuasion that your Justice, benevolence and patriotism will order relief for the good people of this country,—and that it will not be retarded by their forbearance to pursue further measures at present.
                        
                     
                        
                           
                              
                              John Harvey
                              
                              }
                              Majority of the 1st. Chamber of the City Council of Detroit
                              
                           
                           
                              
                              Pierre Desnoyer
                              
                           
                           
                              
                              Isaac Jones
                              
                              }
                              Majority of the 2nd Chamber Do. Do. Do.
                              
                           
                           
                              
                              John Gentle
                              
                           
                        
                     
                  
                    